Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered April 10, 2008. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment in appeal No. 1.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Owens (70 AD3d 1469 [2010]). Present—Scudder, P.J., Centra, Fahey, Carni and Pine, JJ.